Citation Nr: 0629971	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-18 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than May 11, 
2004, for a 10 percent evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1982 to December 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.

The issue of an earlier effective date for the 10 percent 
rating for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
Numeric Designation of IV and hearing loss in the left ear 
with a Numeric Designation of V, when considering the 
audiological test which indicated the most severe hearing 
loss. 


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 
6100 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in July 2003, March 2004, April 2005 and May 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The May 2005 letter also generally advised 
the veteran to submit any additional information in support 
of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for an increased 
rating, and he was given specific notice with respect to the 
elements of an increased rating claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice informing 
the veteran to submit any additional information in support 
of his claim until the May 2005 letter, after the October 
2001 rating decision. 

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  The Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Also, supplemental statements of the case were issued 
subsequent to the most recent notice, making all notices pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Indeed, the 
veteran submitted a statement in February 2006 indicating 
that he had no additional evidence.  In addition, the veteran 
was provided adequate VA examinations and VA contract 
examinations.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The RO granted service connection for the veteran's hearing 
loss of the left ear in a March 2001 rating decision, which 
implemented an October 2000 Board decision.  The March 2001 
rating decision also combined the service connection of the 
left ear with the previously service-connected hearing loss 
of the right ear, establishing a noncompensable rating.  The 
RO granted an effective date of December 30, 1989, the day 
after the veteran's separation from service.  The RO granted 
an increase to a 10 percent rating for bilateral hearing loss 
by the October 2001 rating decision.  

The veteran filed a notice of disagreement to that rating 
decision, arguing that his hearing was worse than that 
contemplated by the 10 percent rating.  The veteran asserted 
that it is hard for him to understand speech when more than 
one person is talking at the same time.  The veteran noted 
that he was afraid that if his hearing continues to get 
worse, he may lose his job.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 6100, located in 38 C.F.R. §  4.85, sets out 
the criteria for evaluating hearing impairment using pure 
tone threshold averages and speech discrimination scores.  
Numeric designations are assigned based upon a mechanical use 
of tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. §  4.86 allows for the use of either 
Table VI or Table VIA in determining the appropriate  numeric 
designation when there are exceptional patterns of hearing 
impairment.

The record indicates that the veteran has undergone six 
audiological examinations since 2001.  In May 2001, 
audiological testing performed by a VA contract audiologist 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
40
50
60
80
LEFT
25
40
45
50
65

The veteran had Maryland CNC test scores of 72 percent in the 
right ear and 80 percent in the left ear.  The private 
audiologist found that the veteran had mild to severely 
sloping sensorineural hearing loss in his right ear and a 
mild to moderate hearing loss in his left ear.  

The veteran submitted audiological testing performed at 
Kaiser Permanente.  Audiological testing performed there in 
August 2002 showed the following pure tone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
50
65
70
LEFT
30
45
50
55
65

The veteran underwent VA audiological testing in October 2002 
which showed the following pure tone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
45
55
75
LEFT
25
40
45
45
55

The veteran submitted an additional audiological testing 
report from Kaiser Permanente.  Audiological testing 
performed there in December 2003 showed the following pure 
tone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
55
55
70
70
LEFT
40
50
55
65
70

In August 2004, the veteran underwent additional audiological 
testing, performed by a VA contract audiologist.  The testing 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
55
65
75
LEFT
35
45
55
60
65

The veteran had Maryland CNC test scores of 76 percent in the 
right ear and 72 percent in the left ear.  

Lastly, the veteran received a third VA contract audiological 
test.  The testing showed pure tone thresholds, in decibels, 
as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
45
50
55
65
70
LEFT
45
50
55
60
70

At that time, the veteran had Maryland CNC test scores of 88 
percent in the right ear and 84 percent in the left ear.  

The veteran's six audiological tests conducted since 2001 
shows some fluctuations in the thresholds levels.  None of 
the audiological tests, however, indicate that the veteran is 
entitled to an increased evaluation.  The Board will analyze 
the results of the two audiological tests in which the 
veteran showed the most severe hearing loss in order to 
demonstrate that the veteran's disability warrants a 10 
percent rating under the schedular criteria.  

In the audiological testing performed in May 2001, using 
Table VI, located in 38 C.F.R. § 4.85, the veteran had a 
numeric designation of V in the right ear and a numeric 
designation of IV in the left ear.  Under Table VII, also 
located in 38 C.F.R. § 4.85, the numeric designation of IV 
(the "better ear") converges with the numeric designation 
of V (the "poorer ear") at a point that indicates a 10 
percent rating.  In the audiological testing performed in 
August 2004, the veteran had a numeric designation of IV in 
the right ear and a numeric designation of V in the left ear, 
also resulting in a 10 percent rating under Table VII.

In addition, none of the audiological tests provide evidence 
of exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86.  As noted above, there is no subjective 
interpretation involved within this portion of the schedule. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by hearing loss 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  The Board notes that in the August 2004 examination, 
one of those showing the most severe hearing loss, the 
examiner opined that the veteran's disability did not result 
in any time lost from work. Consequently, the Board finds 
that the 10 percent rating currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher evaluation is denied.



ORDER

A disability rating in excess of 10 percent for bilateral  
hearing loss is denied. 


REMAND

In a recent decision by the Court, it was determined that the 
notice required by the VCAA must apply to all five elements 
of a service-connection claim, including an effective date to 
any award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was given specific notice of his 
rights and responsibilities with respect to a claim for an 
increased rating.  The veteran, however, was not provided 
notice regarding the evidence needed to substantiate his 
claim for an earlier effective date for an increased rating.  
The Board concludes that the effect of these notice 
deficiencies are prejudicial to the veteran, as he may have 
provided additional evidence that would have shown 
entitlement to the earlier effective date for an increased 
rating for bilateral hearing loss if provided sufficient 
notice.  Therefore, this matter must be remanded so that 
proper notice may be provided to the veteran and any 
necessary development performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding  the evidence needed to 
substantiate the claim of entitlement to 
an earlier effective date for an 
increased rating.  In addition, perform 
any and all development deemed necessary 
as a result of any response received from 
the veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


